       Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 1 of 9 PageID #: 1



Jaazaniah Asahguii, Esq.
Gaines, Novick, Ponzini, Cossu & Venditti, LLP
Attorneys for the Plaintiff
1133 Westchester Avenue, Suite N-202
White Plains, New York 10604
Tel. (914) 288-9595
Fax (914) 288-0850
Email: jasahguii@gainesllp.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ASHLEY FRAZER,
                                                                   Civil Action No.
                 Plaintiff,
                                                                   COMPLAINT
v.


CSC HOLDINGS, LLC, d/b/a ALTICE USA,
a/k/a OPTIMUM, formerly d/b/a
CABLEVISION SYSTEMS CORP.,

                  Defendant.
---------------------------------------------------------------X

        Plaintiff Ashley Frazer (“Ms. Frazer” or “Plaintiff”), by and through her attorneys, Gaines,

Novick, Ponzini, Cossu & Venditti, LLP as and for her Complaint in the action against Defendant,

CSC Holdings, LLC, d/b/a Altice USA, formerly d/b/a Cablevision Systems Corp. (“Defendant”

or “Employer”), hereby alleges as follows:

                                       NATURE OF THE ACTION

             1. This is an action for declaratory, injunctive and equitable relief, as well as monetary

     damages, to redress Defendant’s unlawful employment practices committed against Ms.

     Frazer, including their unlawful discrimination and harassment committed against Ms. Frazer

     in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title
  Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 2 of 9 PageID #: 2



VII”), and the New York State Human Rights Law, New York Executive Law §§ 290 et seq.

(the “NYSHRL”) .

       2. Over the course of Ms. Frazer’s tenure as a Direct Sales Representative with her

Employers she was subjected to unlawful discrimination and harassment because of her sex.

Ms. Frazer had to endure sexual harassment on a weekly basis because of her sex. Such

conducted included: a. Staring at her cleavage; b. Sexual innuendos directed at her; c. placed

in uncomfortable situations with her supervisor while isolated in the field; and d. Attempts

meet with her after work. Ms. Frazer complained to her colleagues but was afraid to complaint

to management.

       3. Defendant’s conduct was knowing, malicious, willful, wanton and/or showed a

reckless disregard for Ms. Frazer, which caused, and continues to cause, Ms. Frazer to suffer

substantial economic and non-economic damages, detriment to her health, including but not

limited to insomnia, permanent harm to her professional and personal reputation, severe mental

anguish, physical harm, and emotional distress.

       4. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1343,

as this action involves federal questions regarding the deprivation of Ms. Frazer’s rights under

Title VII and Section 1981. This Court has supplemental jurisdiction over Ms. Frazer’s related

claims arising under state and/or local law pursuant to 28 U.S.C. § 1367(a).

       5. Venue is proper in this district pursuant to 42 U.S.C. § 2000e-(5)(f)(3) because the

unlawful employment practices against Ms. Frazer were committed in this district, the

employment records relevant to the unlawful employment practices are maintained and

administered in this district, and the Employers’ principal offices are in Long Island.




                                             2
   Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 3 of 9 PageID #: 3



          6. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because Defendant

resides in this district and a substantial part of the events or omissions giving rise to this action

occurred in this district.

                                           PARTIES

          7. Ms. Frazer resides in Queens County, in the State of New York.

          8. In 2014 Ms. Frazer was hired to the position of Residential Account Executive.

          9. At all relevant times, she met the definition of an “employee” under all applicable

statutes.

          10. At all relevant times, Defendant meet the definition of an “employer” under all

applicable statues.

                             PROCEDURAL REQUIREMENTS

          11. Ms. Frazer has complied with all statutory prerequisites to her Title VII claims

having filed a Charge of Discrimination with the Equal Employment Opportunity Commission

(“EEOC”) (Charge No. 520-2018-01269).

          12. Ms. Frazer’s Charge of Discrimination was cross filed with the New York State

Division of Human Rights (“DHR”) pursuant to a work-share agreement between the two

agencies.

          13. On or about September 11, 2018, the EEOC issued a right to sue letter that was

received on or about September 18, 2018.

          14. This lawsuit has been filed within 90 days of receipt of Ms. Frazer’s right to sue

letter.

          15. Any and all other prerequisites to the filing of this lawsuit have been satisfied.




                                                3
     Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 4 of 9 PageID #: 4



                                 FACTUAL ALLEGATIONS

I. Background

          16. Ms. Frazer is an African American woman.

          17. Ms. Frazer was formerly employed by Defendant.

          18. Ms. Frazer was hired as a Residential Account Executive (“RAE”) by Defendant in

   July of 2016.

          19. Ms. Frazer started working with Defendant in August of 2016.

          20. Ms. Frazer went through a three-week training course which was accompanied by

   a written and verbal test.

          21. That upon information and belief Ms. Frazer received one of the highest test scores

   among her fifteen classmates.

          22. In September of 2016, Ms. Frazer began training with more experienced RAEs by

   shadowing them while they worked.

          23. In October of 2016, Ms. Frazer began working in the field on her own.

          24. Ms. Frazer surpassed the minimum number of sales within the first three weeks.

II. Sexual Harassment

          25. After the third week of working for Defendant, Ms. Frazer’s direct supervisor,

   Hugh Johnson, began to sexually harass her.

          26. On a weekly basis Mr. Johnson stared at Ms. Frazer’s cleavage.

          27. Mr. Johnson, while staring at Ms. Frazer’s cleavage, would regularly say: “I don’t

   want to get fucking fired.”




                                               4
  Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 5 of 9 PageID #: 5



        28. In August of 2017, Mr. Johnson suggested that he had an erection by saying that he

“can’t get up for an hour” while shaking his leg and using his hand to push down on his groin

area. Mr. Johnson then said to Ms. Frazer: “Are you blushing?”

        29. Also, in August of 2017, Mr. Johnson said that he wished that he were single, so he

could “fuck all the girls in the office.”

        30. On a monthly basis, Mr. Johnson would tell Ms. Frazer to get in his car when she

was working in the field.

        31. That upon information and belief, it is against Defendant’s policy for employees in

the field to meet alone in cars.

        32. Ms. Frazer often felt intimidated by Mr. Johnson because he often met her in the

field when it was at or after dusk.

        33. That Mr. Johnson, without any invitation from Ms. Frazer, would complain about

his wife and how he wishes he weren’t married.

        34. That based on conversations that Ms. Fraser had with her colleagues, including but

not limited to John Kennelly and Rob Diatavio, Mr. Johnson does not meet with RAEs as often

as he met with Ms. Frazer.

        35. Mr. Johnson also tried to meet Ms. Frazer after working hours, i.e., after 9:00 p.m.

        36. Had Ms. Frazer not been harassed by Mr. Johnson she would have performed

significantly better much like in the early part of October of 2016.

              AS AND FOR A FIRST CAUSE OF ACTION
   (DISCRIMINATION AND HARASSMENT IN VIOLATION OF TITLE VII)

        37. Ms. Frazer hereby repeats and realleges each and every allegation as contained in

each of the preceding paragraphs as if fully set forth herein.




                                              5
  Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 6 of 9 PageID #: 6



       38. Defendant discriminated against and harassed Ms. Frazer on the basis of her sex in

violation of Title VII by denying her the same terms and conditions of employment available

to male employees, including but not limited to, subjecting her to disparate working conditions

and denying Ms. Frazer the opportunity to work in an employment setting free of unlawful

discrimination.

       39. Defendant discriminated against and harassed Ms. Frazer on the basis of her sex in

violation of Title VII by creating, fostering, accepting and ratifying and/or otherwise failing to

prevent or to remedy a hostile work environment that included, among other things, severe and

pervasive harassment of Ms. Frazer because of her sex.

       40. As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of Title VII, Ms. Frazer has suffered, and continues to suffer, monetary and/or

economic harm, including but not limited to loss of past and future income, compensation and

benefits for which Ms. Frazer is entitled to an award of damages.

       41. As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

violation of Title VII, Ms. Frazer has suffered, and continues to suffer, severe mental anguish,

and emotional distress, including but not limited to depression, humiliation, embarrassment,

stress, anxiety, loss of self-esteem and confidence and emotional pain and suffering for which

Ms. Frazer is entitled to an award of compensatory damages.

       42. Defendant’s unlawful discriminatory actions and harassment constitute malicious,

willful and wanton violations of Title VII for which Ms. Frazer is entitled to an award of

punitive damages.




                                              6
   Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 7 of 9 PageID #: 7



              AS AND FOR A SECOND CAUSE OF ACTION
    (DISCRIMINATION AND HARASSMENT IN VIOLATION OF NYSHRL)

          43. Ms. Frazer hereby repeats and realleges each and every allegation as contained in

each of the preceding paragraphs as if fully set forth herein.

          44. Defendant discriminated against and harassed Ms. Frazer on the basis of her sex by

denying her the same terms and conditions of employment available to male employees,

including but not limited to, subjecting her to disparate working conditions and denying Ms.

Frazer the opportunity to work in an employment setting free of unlawful discrimination.

          45. Defendant discriminated against and harassed Ms. Frazer on the basis of her sex in

violation of NYSHRL by creating, fostering, accepting and ratifying and/or otherwise failing

to prevent or to remedy a hostile work environment that included, among other things, severe

and pervasive harassment of Ms. Frazer because of her sex.

          46. As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of NYSHRL, Ms. Frazer has suffered, and continue to suffer, monetary

and/or economic damages including, but not limited to, loss of past and future income,

compensation and benefits for which she is entitled to an award of monetary damages and other

relief.

          47. As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of Section 1981, Ms. Frazer has suffered and continues to suffer severe

mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, emotional pain and

suffering, as well as physical injury, for which Ms. Frazer is entitled to an award of monetary

damages and other relief.




                                              7
      Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 8 of 9 PageID #: 8



                                   PRAYER FOR RELIEF

       WHEREFORE, Ms. Frazer prays that the Court enter a judgment in her favor and against

Defendant, containing the following relief:

   A. A declaratory judgment that the actions, conduct and practices of the Defendant

       complained of herein violate the law of the United States and the State of New York;

   B. An injunction and order permanently restraining Defendant from engaging in such

       unlawful conduct;

   C. An order directing Defendant to take such affirmative action as is necessary to ensure that

       the effects of these unlawful employment practices are eliminated and do not continue to

       affect Ms. Frazer’s employment and personal life;

   D. An award of damages in an amount to be determined at trial, plus prejudgment interest, to

       compensate Ms. Frazer for all monetary and/or economic damages, including but not

       limited to, the loss of past and future income, wages, compensation, seniority and other

       benefits of employment;

   E. An award of damages in the amount to be determined at trial, plus prejudgment interest, to

       compensate Ms. Frazer for all non-monetary and/or compensatory damages, including but

       not limited to, compensation for her mental anguish, humiliation, embarrassment, stress

       and anxiety, emotional pain and suffering, emotional distress and physical injuries;

   F. An award of damages for any and all other monetary and/or non-monetary losses suffered

       by Ms. Frazer in an amount to be determined at trial, plus prejudgment interest;

   G. An award of punitive damages;

   H. An award of costs that Ms. Frazer has incurred in this action, as well as Ms. Frazer’s

       reasonable attorneys’ fees to the fullest extent permitted by law; and



                                                8
     Case 2:18-cv-07145 Document 1 Filed 12/16/18 Page 9 of 9 PageID #: 9



   I. Such other and further relief as the Court may deem just and proper.\

Dated: White Plains, New York
       December 16, 2018

                                                   Respectfully submitted,

                                                   //s// Jaazaniah Asahguii
                                                   Jaazaniah Asahguii




                                              9
